Case 3:21-cv-10486-BRM-TJB Document 1 Filed 04/30/21 Page 1 of 10 PageID: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 Davalynn Patton, individually and on behalf of all others
 similarly situated;
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL

                                                                        C.A. No.:

        -v.-
 IO, Inc. dba Receivables Management Systems
 and John Does 1-25.

                                       Defendant(s).


Plaintiff Davalynn Patton (hereinafter, “Plaintiff”), a New Jersey resident, individually and on

behalf of a class of all others similarly situated, brings this Class Action Complaint by and through

her attorneys, Stein Saks PLLC, against Defendant IO, Inc. dba Receivables Management Systems

(hereinafter “Defendant RMS”) pursuant to Rule 23 of the Federal Rules of Civil Procedure, based

upon information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.



                       INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the FDCPA in 1977 in response to the "abundant evidence of the

   use of abusive, deceptive, and unfair debt collection practices by many debt collectors." 15

   U.S.C. §1692(a). At that time, Congress was concerned that "abusive debt collection practices

   contribute to the number of personal bankruptcies, to material instability, to the loss of jobs, and

   to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re

                                                                                                     1
Case 3:21-cv-10486-BRM-TJB Document 1 Filed 04/30/21 Page 2 of 10 PageID: 2




  inadequate to protect consumers," and that "'the effective collection of debts" does not require

  "misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." ld. § 1692(e). After

  determining that the existing consumer protection laws ·were inadequate~ id § l692(b), Congress

  gave consumers a private cause of action against debt collectors who fail to comply with the

  Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court also has pendent jurisdiction over the State law claims in

  this action pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where a substantial part of the events or omissions giving rise to the claim occurred.

                                    NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of New Jersey consumers under§

  1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act ("FDCPA"), and

     6.      Plaintiff is seeking damages and declaratory and injunctive relief.

                                             PARTIES

     7.      Plaintiff is a resident of the State of New Jersey, County of Mercer, residing at 1602

  9th Street, Ewing, NJ 08638.
Case 3:21-cv-10486-BRM-TJB Document 1 Filed 04/30/21 Page 3 of 10 PageID: 3




     8.      Defendant RMS is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA with an address at PO box 73711, N. Chesterfield, Virginia

  23235-8047.

     9.      Upon information and belief, Defendant RMS is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

     10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery and

  should be made parties to this action.


                                      CLASS ALLEGATIONS
     11.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     12.     The Class consists of:

             a. all individuals with addresses in the State of New Jersey;

             b. to whom Defendant RMS sent a collection letter attempting to collect a consumer

                 debt;

             c. that imposed unauthorized collection fees;

             d. which letter was sent on or after a date one (1) year prior to the filing of this

                 action and on or before a date twenty-one (2l) days after the filing of this action.

     13.     The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf they attempt to collect and/or

  have purchased debts.

     14.     Excluded from the Plaintiff Classes are the Defendants and all officer, members,

  partners, managers, directors and employees of the Defendants and their respective immediate
Case 3:21-cv-10486-BRM-TJB Document 1 Filed 04/30/21 Page 4 of 10 PageID: 4




  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     15.      There are questions of law and fact common to the Plaintiff Classes, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendants' written communications to consumers, in the forms attached as

  Exhibits A, violate 15 U.S.C. §§ l692e and 1692f.

     16.      The Plaintiffs' claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiffs will fairly and adequately protect the interests of the

  Plaintiff Classes defined in this complaint. The Plaintiffs have retained counsel with experience

  in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiffs

  nor their attorneys have any interests, which might cause them not to vigorously pursue this

  action.

     17.      This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

              a. Numerosity: The Plaintiffs are informed and believe, and on that basis allege,

                 that the Plaintiff Classes defined above are so numerous that joinder of all

                 members would be impractical.

              b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Classes and those questions predominance over

                 any questions or issues involving only individual class members. The principal

                 issue is \whether the Defendants' written communications to consumers, in the

                 forms attached as Exhibit A violate 15 U.S.C. § l692e and §1692f.
Case 3:21-cv-10486-BRM-TJB Document 1 Filed 04/30/21 Page 5 of 10 PageID: 5




             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiffs and all members of the Plaintiff Classes have claims arising out of

                 the Defendants' common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiffs will fairly and adequately protect the interests of the

                 class members insofar as Plaintiffs have no interests that are adverse to the absent

                 class members. The Plaintiffs are committed to vigorously litigating this matter.

                 Plaintiffs have also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiffs nor their counsel

                 have any interests which might cause them not to vigorously pursue the instant

                 class action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

     18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Classes predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.

     19.     Depending on the outcome of further investigation and discovery, Plaintiffs may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).
Case 3:21-cv-10486-BRM-TJB Document 1 Filed 04/30/21 Page 6 of 10 PageID: 6




                                      FACTUAL ALLEGATIONS

      20.    Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

      21.    Some time prior to January 8, 2021, an obligation was allegedly incurred to Patient

  First.

      22.    The Patient First obligation arose out of transactions in which money, property,

  insurance or services, which are the subject of the transaction, are primarily for personal, family

  or household purposes, specifically medical services.

      23.    The alleged Patient First obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

      24.    Patient First is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

      25.    Defendant RMS, a debt collector, contracted with Patient First to collect the alleged

  debt.

      26.    Defendants collect and attempt to collect debts incurred or alleged to have been

  incurred for personal, family or household purposes on behalf of creditors using the United

  States Postal Services, telephone and internet.



                              Violation I – January 8, 2021 Collection Letter

      27.    On or about January 8, 2021, Defendant RMS sent the Plaintiff an initial contact

  notice (the “Letter”) regarding the alleged debt owed to Defendant Patient First. See Exhibit A.

      28.    The collection letter stated a current balance of $248.73; Interest of $0.12; and a

  Collection Fee of $40.00.
Case 3:21-cv-10486-BRM-TJB Document 1 Filed 04/30/21 Page 7 of 10 PageID: 7




      29.     The $40.00 “Collection fee” is exorbitant, unjustified and moreover, Plaintiff did not

  agree to such a collection charge.

      30.     The additional $40.00 “Collection fee” is not permitted by the agreement creating

  the debt nor by law.

      31.     The addition of this collection fee by Defendant which was not authorized by the

  agreement creating the debt or permitted by law, was an attempt to collect an amount not owed

  by Plaintiff.

      32.     Defendant misled and deceived Plaintiff into the belief that she falsely owed

  additional fees that were not authorized by the agreement creating the debt nor permitted by law

  when this charge is a violation of the FDCPA.

      33.     Plaintiff incurred an informational injury as Defendant provided her with false

  information as to the amount she actually owed on the alleged debt.

      34.     In addition, the letter charges $0.12 of interest, and upon information and belief, this

  amount of interest is arbitrary and randomly chosen, unauthorized by the agreement creating the

  debt nor permitted by law.

      35.     As a result of Defendant’s deceptive misleading and false debt collection practices,

  Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      36.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      37.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.
Case 3:21-cv-10486-BRM-TJB Document 1 Filed 04/30/21 Page 8 of 10 PageID: 8




     38.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     39.     Defendant violated said section by:

             a. Making a false and misleading representation in violation of §1692e(10).

     40.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.


                                 COUNT II
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                §1692f et seq.

     41.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     42.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

     43.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

  unconscionable means in connection with the collection of any debt.

     44.     Defendant violated this section by

             a.      unfairly advising Plaintiff that she owed Defendant more money than the

     amount of her debt; and

             b.      attempting to collect an amount not expressly authorized by the underlying

     agreement creating the debt or permitted by law in violation of § 1692f(1).

     45.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.
Case 3:21-cv-10486-BRM-TJB Document 1 Filed 04/30/21 Page 9 of 10 PageID: 9




                                 DEMAND FOR TRIAL BY JURY

       46.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Davalynn Patton, individually and on behalf of all others similarly

situated, demands judgment from Defendant RMS as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: April 30, 2021                                 Respectfully Submitted,

                                                             STEIN SAKS PLLC
                                                             /s/ Raphael Deutsch
                                                             By: Raphael Deutsch, Esq.
                                                             Stein Saks, PLLC
                                                             285 Passaic Street
                                                             Hackensack, NJ 07601
                                                             Phone: (201) 282-6500
Case 3:21-cv-10486-BRM-TJB Document 1 Filed 04/30/21 Page 10 of 10 PageID: 10




                                               Fax: (201) 282-6501
                                               Attorneys For Plaintiff
